No.    91-375
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1992



DOROTHY HOYT, SANDRA R. KNOCHENMUS,
LYNN A. NIXON, and LEA S. HOYT,
                     Plaintiffs, Respondents and
                     Cross-Appellants,
          -vs-
SHERIDAN L. ERICKSON, personally, as
agent for the Marilyn P. Erickson Revocable
Trust; MARILYN P. ERICKSON, Personally and as
Trustee for the Marilyn P. Erickson Revocable
Trust; MARILYN P. ERICKSON REVOCABLE TRUST;
DeSHAZER RYAN REALTY; DEBRA DeSHAZER, Broker;
and IDA WILSON, Sales agent for DeShazer Ryan Realty,
                      Defendants and Appellants.




APPEAL FROM:     District Court of the Nineteenth Judicial District,
                 In and for the County of Lincoln,
                 The Honorable Robert S. Keller, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                 Gary Kalkstein; Quane,     Smith, Howard     &   Hull,
                 Missoula, Montana
          For Respondent:
                 Ann C. German, Libby, Montana


                                  Submitted on Briefs:   March 5, 1992
Justice Fred J. Weber delivered the Opinion of the Court.

     Plaintiffs, Dorothy A. Hoyt, Sandra R. Knochenmus, Lynn A.
Nixon and Lea S. Hoyt (Hoyts), brought suit against the above-named
defendants in the Nineteenth Judicial District Court, Lincoln
County, for their conduct in connection with a certain buy/sell
agreement. As a result of settlement, the plaintiffs proceeded to
trial against DeShazer Ryan Realty and Debra DeShazer (DeShazer
Realty).   A jury found against DeShazer Realty on the issue of
fraud and awarded Hoyts $350 in damages.       The District Court
granted plaintiffs' motion for a new trial on compensatory damages,
but denied a new trial on emotional distress and punitive damages.
DeShazer appeals, Hoyts cross-appeal.   We affirm.
     The issues raised for review on appeal are combined and
restated as follows:
     Did the District Court abuse its discretion in granting Hoyts
a new trial with respect to compensatory damages, and denying a new
trial on the issues of punitive and emotional distress damages?
     In March 1990, the Hoyts entered into a buy/sell agreement to
purchase a cabin and lake front property from the Ericksons. After
Sheridan L. Erickson signed the agreement, the sellers attempted to
change the terms of the contract.    Hoyts filed suit against the
sellers and their realtor, DeShazer Realty.      Ericksons settled
prior to trial.
     At trial, the jury entered a judgment against DeShazer Realty
and awarded Hoyts $350 in compensatory damages. Hoyts moved for a
new trial claiming the jury's award of compensatory damages was
inadequate as a matter of law, that the jury failed to find that
the Hoyts were entitled to punitive damages, and that the District
Court erred in withdrawing the issue of emotional distress damages
from the jury.   The District Court granted plaintiffs' motion for
a new trial with respect to compensatory damages only.    DeShazer
Realty appeals this ruling granting a new trial on compensatory
damages.    Hoyts cross-appeal the court's denial of a new trial on
the other issues of damages.
     Did the District Court abuse its discretion in granting Hoyts
a new trial with respect to compensatory damages, and denying a new
trial on the issues of punitive and emotional distress damages?
     The decision to grant a new trial is within the sound
discretion of the trial judge and will not be overturned absent a
manifest abuse of discretion.    Whiting v. State (1991), 248 Mont.
207, 218, 810 P.2d 1177, 1184.    Neither DeShazer Realty nor Hoyts
present sufficient evidence to prove a manifest abuse of discretion
by the District Court.
     We hold the District Court did not abuse its discretion in
granting a new trial on compensatory damages and denying the Hoyts'
motion with respect to punitive and emotional distress damages.
Affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited a
s precedent and shall be published by its filing as a public
document with the Clerk of this Court and by a report of its result
to the West Publishing Company.


                                                 W   c   e
We Concur: